Citation Nr: 0710917	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran retired from service in the National Guard.  She 
had two verified periods of active military service from 
January to April 1991 and from July 1998 to March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision, in 
part, denied service connection for PTSD.  

In November 2006, a hearing was held before Mark W. 
Greenstreet who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT


1.  The medical evidence of record establishes that the 
veteran experienced trauma in the form of physical and sexual 
abuse as a child and a rape in 1989.  These stressors did not 
occur while the veteran was on active military service and 
are unrelated to service.  

2.  The veteran has a current diagnosis of PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claims file contains credible supporting 
evidence that the circumstances of active service in 1998 and 
1999 were stressful in nature to the veteran.  

5.  Some competent medical evidence of record indicates that 
the circumstances of the veteran's active service in 1998 and 
1999 caused the veteran's current PTSD.  

6.  Some competent medical evidence of record indicates that 
the circumstances of the veteran's active service in 1998 and 
1999 aggravated the veteran's mental condition resulting from 
the pre-service trauma to cause PTSD.  


CONCLUSION OF LAW

PTSD was either incurred in, or aggravated by, aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.304(f) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for PTSD.  This is so because 
the Board is taking action favorable to the veteran by 
granting service connection for PTSD; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty training (IADT) during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).  Put another way, service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated, while performing ADT, or for injury incurred 
during IADT.  

As noted in the Introduction section above, the veteran 
primarily had service in the National Guard.  She had two 
verified periods of active military service from January to 
April 1991 and from July 1998 to March 1999. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of pre-service existence of conditions recorded at the time 
of examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003.  
In rebutting the presumption of soundness, records made prior 
to, during or subsequent to service, concerning the inception 
of the disease/disorder may be considered.  See Harris v. 
West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004); see also Cotant v. Principi, 17 Vet. 
App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service- connected disease or injury. 38 C.F.R. § 3.310 
(2002).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed inservice stressor 
occurred; and, a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).  Section 4.125(a) of 38 
C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The claims file is five volumes large and contains multiple 
and duplicate copies of various pieces of medical and non-
medical evidence.  The veteran's claim boils down to this 
fact pattern:  as a National Guard member she was activated 
with her unit for a period of service in Kuwait from July 
1998 to March 1999.  She alleges that during this period of 
active service she was subjected to constant sexual 
harassment and that this caused her PTSD.  

The veteran has a current diagnosis of PTSD.  There is a 
large volume of VA mental health treatment records in the 
claims file which clearly establish a diagnosis of PTSD.  
From the Board's review of all of the evidence of record, 
there appear to be three stressors presented in the record:  
physical and sexual abuse within the family during childhood; 
a rape in 1989; and the allegations of sexual harassment 
during active service in 1998 and 1999.  In May 2000, a VA 
psychiatric evaluation of the veteran was conducted in 
conjunction with her entry into mental health treatment at a 
VA Medical Center.  This record mentions the three stressors 
indicated above.  

The evidence establishes that the veteran experienced 
physical and sexual abuse as a child and being raped as a 
civilian in 1989 which did not occur during service and was 
prior to the active duty deployment to Kuwait in 1998 and 
1999.  In September 2001, a VA Compensation and Pension 
examination of the veteran was conducted in conjunction with 
the current claim for service connection for PTSD.  The 
veteran reported being emotionally, physically, and sexually 
abused as a child.  She also reported that in 1989 she was 
"raped as a civilian by a civilian."  Finally, this 
examination report noted the veteran's allegations of sexual 
harassment during her period of active service in Kuwait.  

VA mental health treatment records of record in the claims 
file also contain references to childhood abuse and a prior 
sexual assault.  Also, the veteran's husband has submitted a 
letter which refers to a rape of the veteran prior to their 
marriage in 1994.  After review of all of the evidence of 
record the Board finds as a matter of fact that the veteran 
did have pre-service stressors in the form of physical and 
sexual abuse as a child and being raped as a civilian in 
1989.

This leaves the third claimed stressor of sexual harassment 
during the veteran's period of active service in 1998 and 
1999 as the only stressor which is alleged to have occurred 
during active service.  The veteran's claim is that this 
harassment caused her PTSD.  In support of this, she has 
submitted large volumes of documents which are essentially 
her written complaints to military authorities about the 
claimed harassment.  There are also letters from the veteran 
to her husband, dated during the period of time of her active 
duty deployment, which also detail her claims of harassment.  
The veteran and her husband have presented sworn testimony 
before the undersigned Veterans Law Judge in which she 
testified that she "feared for her life" as a result of 
this harassment.  The evidence submitted also includes 
responses from various military authorities to her 
allegations.  These responses all indicate that the veteran's 
claims of wrong doing and harassment could not be 
substantiated.  Essentially, the evidence related to the 
veteran's claims of harassment during her active duty 
deployment to Kuwait in 1998 and 1999 consists of written 
complaints from the veteran with no corroborating evidence 
from a third party.  To the extent that her husband has 
submitted evidence, the Board notes that his evidence is 
based solely on the accounts provided to him by his wife, the 
claimant, as he was not present when the claimed harassment 
took place.  

A November 2001 medical opinion, based upon the September 
2001 VA psychiatric examination, stated that as "documented 
in the [September 2001 VA examination] report, she had 
significant sexual harassment during service.  Her PTSD is 
due to the in-service stressor."  This indicates that the 
veteran's PTSD was solely due to the period of active service 
in 1998 and 1999.  However, the Board notes that this opinion 
does not address the veteran's pre-service stressors.  

In May 2000, a VA psychiatric evaluation of the veteran was 
conducted in conjunction with her entering a VA psychiatric 
treatment program.  This evaluation clearly indicates that 
the primary psychiatric trauma experienced by the veteran was 
the nonservice-connected rape in 1989.  This report also 
noted her complaints of harassment during her active service 
in 1998 and 1999 and the report further stated that the 
"difficulties related to the rape were worsened by this 
clearly stressful work environment."  The evidence 
establishes that the veteran had a preexisting injury to her 
psyche from both childhood abuse and the nonservice-connected 
rape in 1989.  The vast amount of correspondence of 
complaints generated by the veteran clearly shows that her 
period of active service in 1998 and 1999 was "stressful" 
to her.  The competent medical evidence of May 2000 record 
establishes that this active service aggravated the veteran's 
preexisting psychiatric injury resulting from the pre-service 
rape.  

Some of the competent medical evidence of record states that 
the harassment experienced by the veteran during her period 
of active service in 1998 and 1999 was the sole cause of her 
current PTSD.  Some of the competent medical evidence of 
record states that the harassment experienced by the veteran 
during her period of active service in 1998 and 1999 
aggravated prior psychiatric trauma which resulted in PTSD.  
In either instance service connection would be warranted.  
Accordingly, service connection for PTSD must be granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


